Citation Nr: 0000889	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  95-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1971 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.          

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a left 
knee disability will be discussed in the REMAND portion of 
this decision.


FINDING OF FACT

There is no competent medical evidence showing a nexus 
between the appellant's current arthritis of the right knee 
and service.  


CONCLUSION OF LAW

The appellant's claim for service connection for arthritis of 
the right knee is not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records include the 
appellant's pre-induction examination, dated in October 1970.  
At that time, in response to the question as to whether the 
appellant had ever had or if he currently had a "trick" or 
locked knee, the appellant responded "yes."  The appellant 
noted that he had recently received treatment from a Dr. W. 
for his knee.  The examining physician stated that according 
to the appellant, he had a stiff knee with changes in the 
weather.  The appellant's lower extremities were clinically 
evaluated as normal.  The Board notes that there was no 
indication in the examination report as to which of the 
appellant's knees was causing him problems prior to his entry 
into the military.  

The appellant's service medical records reflect that on May 
11, 1971, the appellant was treated after complaining of pain 
in his right knee.  At that time, the physical examination 
showed that there was no effusion, deformity, or swelling.  
X-rays were negative, and the diagnosis was of a right 
quadriceps strain.  The examiner instructed the appellant to 
use heat and an elastic wrap.  The records also show that on 
May 12, 1971, the appellant sought treatment after 
complaining of pain in his right knee.  At that time, the 
physical examination of the right knee was negative.  
According to the records, on May 17, 1971, the appellant was 
again treated after complaining of pain in his right knee and 
thigh.  At that time, the physical examination was negative.  
The impression was of a questionable muscle strain.  The 
records further reflect that on June 1, 1971, the appellant 
was treated after complaining of pain in his right knee, and 
in June 1973, the appellant sought treatment after 
complaining of a "knee injury."  At that time, the 
appellant stated that he had a bruised knee and sprain.  The 
Board notes that it is unclear from the record as to which 
knee the appellant was referring to.  The examiner gave the 
appellant an ace wrap.  The remaining records are negative 
for any complaints or findings of right knee pain.  The 
appellant's separation examination, dated in March 1973, 
shows that at that time, the appellant's lower extremities 
were clinically evaluated as normal.  

In November 1973, the appellant underwent a VA examination.  
At that time, he complained of bilateral knee pain.  The 
physical examination showed that the appellant walked up and 
down the floor of the examining room without a limp.  With 
the appellant lying on his back on the examining table, he 
had full extension and flexion of his right knee.  On 
measuring at the mid-patella, he measured the same on both 
sides.  The diagnosis was of "no injury."  The examiner 
noted that there was no evidence of injury of either knee 
joint.  X-rays of the appellant's knees were interpreted as 
showing a small area of thickening of the posterior cortex of 
the distal right femoral shaft.  

In February 1975, the appellant underwent a VA examination.  
At that time, the physical examination showed that the 
appellant had full motion of both knees.  The diagnosis was 
of no injury found.  X-rays of the appellant's knees were 
interpreted a widened distal shaft of the right femur, which 
suggested an old healed fracture that was healed with little 
or no significant deformity.  All else appeared essentially 
normal.  

Private medical records from the Arizona Bone and Joint 
Surgeons, from May to July 1992, show treatment for unrelated 
disorders.  

Private medical records from P.F.H., M.D., from July to 
September 1992, show that in July 1992, the appellant 
underwent a rheumatologic examination.  At that time, the 
appellant stated that he had a nine month history of right 
heel pain.  The appellant indicated that standing at work as 
a postal employee aggravated the discomfort.  The physical 
examination showed that there was a normal range of motion in 
the lower extremities, including the hips, knees, and ankles.  
There was some minimal tenderness over the plantar fasciae at 
the insertion site on the right, and there was no evidence of 
significant swelling.  The diagnosis was of positive 
rheumatoid factor in the absence of a systemic inflammatory 
arthritis or a chronic infection.  The remaining records are 
negative for any complaints or findings of a right knee 
disability.  

In September 1997, the RO received private medical records 
from the Arizona Medical Clinic, dated in February 1994, July 
1995, and October 1996.  The records reflect that in February 
1994, the appellant was treated after complaining of 
inflammatory arthritis.  At that time, the appellant noted 
that he was taking non-steroidal anti-inflammatory drug 
therapy.  The physical examination of the appellant's knees 
was unremarkable.  The assessment was of inactive 
inflammatory arthritis and probable rheumatoid disease.  The 
records also show that in July 1995, the appellant was 
treated after complaining of "seropositive RA latex with 
arthralgias of knees."  The appellant stated that he had a 
feeling of "achiness" in his knees.  The physical examination 
of the appellant's knees showed equivocal tenderness on good 
passive flexion.  The assessment was of periodic arthralgias 
which were in need of therapy.  According to the records, in 
October 1996, the appellant was treated after complaining of 
"+RHF with arthralgias."  At that time, the appellant 
stated that he had morning stiffness, which lasted 30 to 45 
minutes, with equivocal joint swelling.  The skeletal 
examination showed no synovium or significant restrictions.  
The assessment was of "+RHF with arthralgias."  


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for arthritis of the right knee is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).  If the claim is not well grounded, 
the appeal must fail and there is no further duty to assist 
in developing the facts pertinent to the claim.  See Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110;  38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where an appellant served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease, including 
arthritis, becomes manifest to a degree of ten percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (citing Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), 
and Caluza and Grottveit, both supra).  

The Board notes that a veteran is presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted".  Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. §§ 1137; 1153; 38 C.F.R. 
§ 3.306(a).

As previously stated, the appellant's pre-induction 
examination, dated in October 1970, shows that at that time, 
in response to the question as to whether the appellant had 
ever had or if he currently had a "trick" or locked knee, 
the appellant responded "yes."  In addition, the appellant 
noted that he had recently received treatment from a Dr. W. 
for his knee.  The examiner stated that according to the 
appellant, he had a stiff knee with changes in the weather.  
However, the Board notes that the appellant's lower 
extremities were clinically evaluated as normal.  The Board 
further observes that there was no indication in the 
examination report as to which of the appellant's knees was 
causing him problems prior to his entry into the military.  

In light of the above, the Board notes that although the 
appellant's service medical records reflect that according to 
the appellant, he had a knee disability prior to service, 
there is no independent medical evidence that shows that the 
appellant had a pre-existing knee disability.  See Paulson, 7 
Vet. App. at 471.  As stated above, although the service 
medical records indicate that according to the appellant, he 
had a knee disability prior to service, the service medical 
records also show that upon the appellant's entrance 
examination, in October 1970, the appellant's lower 
extremities were clinically evaluated as normal.  The Board 
observes that the Court has held that without independent 
medical evidence of a pre-service disorder, the provisions of 
38 C.F.R. § 3.303(c), relating to pre-existing conditions 
noted in service, are not sufficient to support a finding 
that a disorder pre-existed active duty based solely on the 
veteran's account of his medical history.  Paulson, 7 Vet. 
App. at 471.  Accordingly, VA may not rely on the regulation 
as a substitute for the requirement of independent medical 
evidence.  Id.  Therefore, while the appellant's service 
medical records indicate that the appellant sought treatment 
for a knee disability prior to his enlistment, the record is 
negative for any independent medical evidence which indicates 
that the appellant had a pre-existing knee disability.  
Accordingly, the preponderance of the evidence does not 
establish by independent medical evidence that the appellant 
had a pre-existing knee disability.  

In light of the aforementioned, the next question for the 
Board to address is whether the appellant currently suffers 
from arthritis of the right knee, and if he does, whether it 
was incurred in service.  The Board observes that the 
appellant contends, in essence, that during service, he 
developed arthritis in his right knee.  The appellant 
maintains that his current right knee arthritis is related to 
service.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his arthritis of the right knee is related to 
service is not competent evidence.  

As previously stated, the appellant's service medical records 
show that in May 1971, the appellant was treated on three 
different occasions for pain in his right knee.  The Board 
notes that on the first occasion, the appellant was diagnosed 
with a right quadriceps strain, and that on the second 
occasion, the physical examination of the right knee was 
negative.  According to the records, on the third occasion, 
the appellant was diagnosed with a questionable muscle 
strain.  However, the Board observes that the appellant's 
separation examination, dated in March 1973, shows that at 
that time, the appellant's lower extremities were clinically 
evaluated as normal.  

The Board notes that in the appellant's November 1973 VA 
examination, in regards to the appellant's knees, the 
diagnosis was of "no injury."  In addition, in the 
appellant's February 1975 VA examination, the diagnosis was 
also of "no injury" in regards to the appellant's knees.  
Moreover, the Board further observes that private medical 
records from Dr. P.F.H., from July to September 1992, reflect 
that in July 1992, the appellant was diagnosed with positive 
rheumatoid factor in the absence of a systemic inflammatory 
arthritis or a chronic infection.  

The first medical evidence of arthritis in the appellant's 
right knee is in February 1994, approximately 20 years after 
the appellant's separation from the military.  The Board 
notes that private medical records from the Arizona Medical 
Clinic reflect that in February 1994, the appellant was 
diagnosed with inactive inflammatory arthritis and probable 
rheumatoid disease.  The records further reflect that in July 
1995, the appellant was diagnosed with periodic arthralgias, 
which were in need of therapy, and in October 1996, he was 
diagnosed with "+RHF with arthralgias."  

While the above evidence shows that the appellant currently 
has arthritis in his right knee, there is no competent 
medical evidence which shows that the appellant's right knee 
arthritis is related to service.  As previously stated, there 
must be medical evidence showing a nexus between an in-
service injury or disease and the current disability for a 
well-grounded claim.  Moreover, the only evidence presented 
by the appellant that tends to show a connection between his 
in-service symptoms and his current ailment, is his own 
statements.  While his statements may represent evidence of 
continued symptomatology, they are not competent evidence 
that relates the present condition to that symptomatology 
and, under such circumstances, the claim is not well 
grounded.  See Savage, supra.  Accordingly, in the absence of 
a well grounded claim, the appellant's claim for service 
connection for arthritis of the right knee must be denied.  


ORDER

Entitlement to service connection for arthritis of the right 
knee is denied.  

REMAND

In an October 1975 decision, the Board denied the appellant's 
claim of entitlement to service connection for a left knee 
disorder on the basis that a chronic left knee disorder was 
not diagnosed during the appellant's military service, and 
that there was no post-service medical evidence of a chronic 
left knee disorder.  

In November 1992, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, the appellant 
requested that his claim for "service-connected disabilities 
be reopened," to include arthritis of both legs, knees, and 
right foot.  In an August 1993 rating action, the RO denied 
the appellant's claim for service connection for arthritis of 
the left knee (also claimed as leg).  However, the Board 
observes that the August 1993 rating action and December 1994 
Statement of the Case (SOC) did not acknowledge that the 
appellant's claim had been previously denied, and they also 
did not address the question of whether new and material 
evidence had been submitted to reopen the appellant's claim.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  Furthermore, in the December 1994 SOC, the RO failed 
to provide the laws and regulations pertaining to the 
finality of prior Board decisions.  

To ensure full compliance with the laws and regulations 
regarding finality of prior Board decisions and due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should determine whether, 
since the Board's October 1975 decision, 
new and material evidence has been 
submitted to reopen the appellant's claim 
for a left knee disability, to include 
arthritis, in light of relevant 
decisions, including Hodge v. West, 155 
F.3d 1356, 1363-64 (Fed.Cir. 1998), 
Winters v. West, 12 Vet. App. 203 (1999), 
and Elkins v. West, 12 Vet. App. 209 
(1999).  

2.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished with a 
supplemental statement of the case 
containing the laws and regulations 
pertaining to the finality of prior Board 
decisions and given an opportunity to 
respond thereto.  

Thereafter, if appropriate, this case should be returned to 
the Board.  The purpose of the REMAND is to accord due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



